Citation Nr: 1503019	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-21 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1967 to August 1970.  He is the recipient of numerous awards and decorations include the Purple Heart Medal with one star and the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends that his service-connected PTSD is more severe than the currently assigned 30 percent evaluation and, as such, a higher rating is warranted.

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his PTSD.  In this regard, the Board observes that he was last examined by VA in April 2008.  Thereafter, the Veteran and his representative have alleged that his PTSD has increased in severity since the April 2008 VA examination.  Additionally, a November 2009 VA treatment record reflects that the Veteran reported symptomatology that was not present in April 2008 on a PTSD screening, to include difficulty recalling his stressful experience, feeling irritable or having angry outburst, and difficulty concentrating.  Therefore, as the evidence suggests that the Veteran's PTSD symptomatology may have increased in severity since the April 2008 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, the Board finds that a remand is necessary to obtain outstanding treatment records.  The record reflects that the Veteran receives treatment for his PTSD at the Orlando, Florida, Vet Center, and the Orlando and Tampa, Florida, VA Medical Center (VAMCs).  The most recent treatment records from such facilities are dated in February 2008 and April 2010, respectively.  Therefore, on remand, the Veteran should be given an opportunity to identify any outstanding VA or non-VA records and, thereafter, such, to include updated records from the Vet Center and VAMCs should be obtained for consideration in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any additional VA or non-VA healthcare provider who has treated him for his PTSD since June 2007.  After securing any necessary authorization from him, obtain all identified treatment records, to include records from the Orlando Vet Center dated from February 2008 to the present, and the Orlando and Tampa VAMCs, dated from April 2010 to the present.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD. A GAF score should be reported. The examiner should also specifically address the functional impact such disability has on the Veteran's daily life and employability. 

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




